599 So. 2d 1229 (1992)
Ex parte Randall SCOTT.
(Re Randall Scott v. State).
1910900.
Supreme Court of Alabama.
May 29, 1992.
*1230 Jeffery C. Duffy, Montgomery, for petitioner.
James H. Evans, Atty. Gen., for respondent.
PER CURIAM.
The petition for writ of certiorari is denied. 599 So. 2d 1222.
Our denial of the petition in this case should not be taken as an approval of the reasoning in the Court of Criminal Appeals' opinion.
WRIT DENIED.
HORNSBY, C.J., and ALMON, ADAMS, STEAGALL and INGRAM, JJ., concur.